



Exhibit 10




THE PROGRESSIVE CORPORATION
EXECUTIVE SEPARATION ALLOWANCE PLAN
(2017 AMENDMENT AND RESTATEMENT)




WHEREAS, The Progressive Corporation Executive Separation Allowance Plan
(“Plan”) is currently maintained pursuant to a 2015 Amendment and Restatement
and three amendments thereto; and


WHEREAS, it is deemed desirable to amend and restate the Plan;


NOW THEREFORE, effective May 11, 2017, the Plan is hereby amended and restated
as set forth below:


SECTION 1 - DEFINITIONS




1.1
“2015 Plan” means The Progressive Corporation 2015 Equity Incentive Plan, as
such plan may be in effect from time to time.



1.2
“Affiliated Company” means any entity in which the Company owns, directly or
indirectly, more than fifty percent (50%) of the stock or ownership interests.



1.3
“Applicable Group Insurance Plan,” as to each Eligible Employee, means any
employee benefit plan (including, but not limited to, The Progressive Health,
Life and Disability Benefits Plan) in which the Eligible Employee is eligible to
participate and which provides medical, dental, vision, life or disability
coverage, as such plan may be in effect from time to time.



1.4
“ARX Company” means ARX Holding Corp. and any entity in which ARX Holding Corp.
owns, directly or indirectly, more than fifty percent (50%) of the stock or
ownership interests, including but not limited to American Strategic Insurance
Corp. and e-INS, LLC.



1.5
“Cause” (a) before a Change in Control means (i) an Eligible Employee’s
violation of Progressive’s Code of Business Conduct and Ethics, provided that
such violation would entitle the Company to terminate the Eligible Employee’s
employment under the Company’s customary Code of Business Conduct and Ethics
enforcement procedures or (ii) an Eligible Employee’s failure to meet written
job objectives, provided that such failure would entitle the Company to
terminate the Eligible Employee’s employment under the Company’s customary
performance management procedures; and (b) after a Change in Control has the
meaning given to that term in the 2015 Plan.



1.6
“Change in Control” has the meaning given to that term in the 2015 Plan.



1.7
“Code” means the Internal Revenue Code of 1986, as amended.



1.8
“Company” means The Progressive Corporation, an Ohio corporation, or its
successors.



1

--------------------------------------------------------------------------------







1.9
“Compensation” as to each Eligible Employee means his/her rate of base salary or
other base wages immediately prior to his/her Separation Date. This term does
not include overtime pay, shift differentials, other pay differentials,
Gainsharing, bonuses, commissions, stock-based compensation, incentive
compensation, separate pay adjustments or allowances or any other forms of
remuneration.



1.10
“Eligible Employee” means a regular, non-temporary employee of a Participating
Employer who is eligible to receive annual restricted stock units or other
annual stock-based awards under the 2015 Plan or any similar plan as determined
by the Company, or whose annual compensation within the meaning of Section
401(a)(17) of the Code exceeds the maximum amount allowed under such Code
Section. Notwithstanding anything in the Plan to the contrary, Eligible
Employees shall not include (i) any person classified by a Participating
Employer or any Affiliated Company as an independent contractor or as an
employee of an entity other than a Participating Employer (ii) any person whose
terms and conditions of employment are governed by a collective bargaining
agreement, (iii) any person who receives a one-time restricted stock unit award
or other stock-based award under the 2015 Plan or any similar plan, but who is
not eligible to receive regular, annual restricted stock unit awards or other
stock-based awards under the 2015 Plan or any similar plan, (iv) the Company's
Chairman of the Board at any time that he or she is an employee of the Company
but is not also acting as the Company's Chief Executive Officer, or (v) any
person who resides and works in a country other than the United States.



1.11
“Good Reason” has the meaning given that term in the 2015 Plan.





1.12
“Grade Level” shall mean the grade level assigned by Progressive to the position
held by an Eligible Employee immediately prior to termination of employment or
Job Change.



1.13
“Job Change” means any change in an Eligible Employee’s job duties that is
deemed significant by the Company in its sole and absolute discretion. No
determination by the Company as to the significance of any such change shall be
deemed a precedent or shall limit in any way the Company’s sole and absolute
discretion in deciding whether any change in any Eligible Employee’s job duties
is significant.



1.14
“Other Compensation Agreements” means policies, plans, understandings,
arrangements, individual employment agreements, termination agreements,
severance agreements and any other agreements regarding separation allowances,
severance pay and/or similar compensation payable by Progressive to terminated
Eligible Employees. Notwithstanding the foregoing, Other Compensation Agreements
do not include The Progressive Corporation 2010 Equity Incentive Plan, the 2015
Plan, the ARX Holding Corp. Stock Option Plan (in each case as previously or
hereafter amended), any similar plan as determined by the Company and any award
agreement representing restricted stock units, stock options or any other award
under any of those plans.



2

--------------------------------------------------------------------------------









1.15
“Participating Employer” shall mean each Affiliated Company that employs one or
more individuals and classifies them as its employees for payroll tax purposes,
and that either (a) was an Affiliated Company as of March 31, 2015, or (b)
becomes an Affiliated Company on or after April 1, 2015, and elects to
participate in the Plan in accordance with Section 11.



1.16
“Plan” means The Progressive Corporation Executive Separation Allowance Plan
(2017 Amendment and Restatement), as set forth herein and as the same may be
amended from time to time.



1.17
“Progressive” includes the Company and any other entity which from time to time
is an Affiliated Company.



1.18
“Separation Agreement and General Release” means an agreement and release
substantially in the form attached hereto as Exhibit A.



1.19
“Separation Date” means the effective date of any Eligible Employee’s
termination of employment or resignation due to a Job Change or, after a Change
in Control, resignation for Good Reason.



1.20
“Years of Service” as to each Eligible Employee means the period of time
beginning on his/her most recent date of hire by a Participating Employer and
ending on his/her most recent Separation Date. However, Years of Service shall
not include any time during which an Eligible Employee has received long-term
disability benefits under the Applicable Group Insurance Plan.





SECTION 2 - ENTITLEMENT TO SEPARATION ALLOWANCE


2.1
(a) An Eligible Employee shall be entitled to receive a separation allowance
under this Plan if (i) Progressive terminates his/her employment for reasons
other than resignation (except as provided in Section 2.1(b) below), retirement,
death, disability (except as provided in Section 2.3 below), leave of absence or
discharge for Cause, and (ii) the Eligible Employee signs a Separation Agreement
and General Release and delivers it to the Company within forty-five (45) days
after the Eligible Employee's Separation Date.



(b) An Eligible Employee shall be entitled to receive a separation allowance
under this Plan if (i) the Company gives the Eligible Employee written notice of
a Job Change, (ii) the Eligible Employee delivers a written resignation from
employment to the Company within such period as the Company shall specify and
which resignation is effective as of a date that (A) is acceptable to the
Company in its sole and absolute discretion and (B) is no later than January 10
of the calendar year immediately following the calendar year in which the
Eligible Employee receives from the Company the written notice of a Job Change
pursuant to Section 2.1(b)(i) above, and (iii) the Eligible Employee signs a
Separation Agreement and General Release and delivers it to the Company within
forty-five (45) days after the resignation effective date determined pursuant to
Section 2.1(b)(ii) above.


3

--------------------------------------------------------------------------------







    
2.2
In addition, if during the twenty-four (24) month period following a Change in
Control, an Eligible Employee terminates his or her employment for Good Reason
(as stated in a written notice to Progressive, which must be provided within
thirty (30) days after the occurrence of the event(s) giving rise to such Good
Reason, and must set forth such Good Reason in reasonable detail and the
expected date of termination, which shall be not more than thirty (30) days
after the date of such notice), and Progressive fails to cure the event(s)
giving rise to the claim of Good Reason within such thirty (30) day period, then
upon the occurrence of such termination, the Eligible Employee shall be entitled
to a separation allowance under this Plan if the Eligible Employee signs a
Separation Agreement and General Release and delivers it to the Company within
forty-five (45) days after the Eligible Employee’s Separation Date.



2.3
Notwithstanding the preceding provisions of this Section 2, no Eligible Employee
shall be entitled to receive a separation allowance if he/she is on a medical or
other leave of absence, except for an Eligible Employee who, on his or her
Separation Date, is receiving long-term disability benefits under the Applicable
Group Insurance Plan or is on a qualifying leave pursuant to the Family and
Medical Leave Act, the Uniformed Services Employment and Reemployment Rights
Act, or any other local, state or federal law pursuant to which the Eligible
Employee has a lawful right to a separation allowance upon termination of
employment or resignation due to a Job Change or, after a Change in Control,
resignation for Good Reason.



2.4
Notwithstanding anything in this Plan to the contrary, an Eligible Employee
shall not be entitled to receive a separation allowance, and any Separation
Agreement and General Release that such Eligible Employee previously may have
executed shall be considered null and void, if, at any time prior to payment of
a separation allowance to such Eligible Employee, the Company determines that
the Eligible Employee has at any time prior to such payment committed a
violation of Progressive’s Code of Business Conduct and Ethics that would have
entitled Progressive to terminate the Eligible Employee’s employment in
accordance with Progressive’s then current disciplinary practices with respect
to the type of violation in question had the Eligible Employee still been
actively employed. The provisions of this Section 2.4 shall cease to be
effective immediately upon the occurrence of a Change in Control. The preceding
provisions of this Section 2.4 shall not in any way affect the Company’s right
to terminate an employee’s employment for Cause following a Change in Control.



2.5
Each Eligible Employee who is entitled to a separation allowance under the
preceding provisions of this Section shall be entitled to participate in
outplacement benefits at the Company’s expense and in the form and manner made
available by the Company pursuant to the Company’s outplacement benefits program
then in effect, if any, or in any other such form and manner as the Company may
elect. An Eligible Employee’s participation in outplacement benefits shall be
subject to the following restrictions: (a) the receipt of outplacement benefits
during any calendar year shall not affect an Eligible Employee’s right to such
benefits during any other calendar year; and (b) the Company shall not make any
payment for outplacement services after the last day of the second calendar year
following the calendar year in which the Eligible Employee’s Separation Date
occurs.



4

--------------------------------------------------------------------------------









2.6
Notwithstanding anything in this Plan to the contrary, if Progressive sells or
transfers substantially all of a business unit, division, geographic operation,
product or product line, or any combination thereof (a “Disposed Operation”) to
a third party, and if an Eligible Employee who provides services to such
Disposed Operation is offered or accepts any type of employment with such third
party as of or following consummation of such sale or transfer, then such
Eligible Employee shall not be entitled to receive a separation allowance or any
other benefit under this Plan. The provisions of this Section 2.6 shall not
apply to any transaction that constitutes, or that occurs after, a Change in
Control.



SECTION 3 - AMOUNT OF SEPARATION ALLOWANCE


3.1
Subject to Section 5.2, the separation allowance payable to each Eligible
Employee who is entitled to such allowance under Section 2 above shall be equal
to the number of weeks of Compensation set forth in the table below, based on
the Eligible Employee’s Grade Level and Years of Service as of his/her
Separation Date:



Eligible Employees at Grade Levels 47 through 52
26 weeks of Compensation plus two additional weeks of Compensation for each full
Year of Service in excess of 13 Years of Service, not to exceed an aggregate of
52 weeks of Compensation
Eligible Employees at Grade Levels 53, 54 and 55
52 weeks of Compensation
(1) The Company’s Chief Executive Officer; (2) Eligible Employees who (i) report
directly to him/her, and (ii) have no assigned Grade Level; and (3) any other
Eligible Employee designated in writing by (i) the Compensation Committee of the
Company’s Board of Directors, if the Eligible Employee is an executive officer,
or (ii) the Company’s Chief Executive Officer and Chief Human Resources Officer,
if the Eligible Employee is not an executive officer.
Less than one Year of Service: 52 weeks of Compensation
At least one, but less than two, Years of Service: 104 weeks of Compensation
At least two Years of Service: 156 weeks of Compensation



3.2
Each Eligible Employee’s separation allowance shall be paid in a lump sum within
thirty (30) days following the later of (i) the Eligible Employee’s Separation
Date, or (ii) the expiration of the revocation period referred to in the
Eligible Employee’s signed Separation Agreement and General Release. In no
event, however, shall an Eligible Employee’s separation allowance be paid later
than March 15 of the year following the year in which the Eligible Employee’s
Separation Date occurs.



3.3
Progressive shall withhold from each separation allowance all applicable
federal, state, and local taxes, Social Security taxes and other deductions
required by law, and any other amounts due to Progressive from the Eligible
Employee for any reason.



3.4
Each Eligible Employee’s separation allowance payable under this Plan shall be
reduced by the amount of any state-mandated separation allowance or severance
payments payable by Progressive to such Eligible Employee.



5

--------------------------------------------------------------------------------









3.5
Notwithstanding anything herein to the contrary, no separation allowance
payments shall be made under this Plan to any Eligible Employee later than two
and one-half months following (i) the end of the year in which the Eligible
Employee’s Separation Date occurs, or (ii) if earlier, the end of the year in
which the Eligible Employee receives a written notice from the Company pursuant
to Section 2.1(b)(i) above.



3.6
Each separation allowance payable under this Plan to an Eligible Employee who is
affected by a “plant closing” or “mass layoff” within the meaning of the Worker
Adjustment and Retraining Notification Act (29 U.S.C. §§2101-2109) (“WARN”)
shall be reduced by the amount of salary or other wages paid by Progressive to
such Eligible Employee in respect of the period (“WARN Period”) commencing on
the date he/she receives written notice pursuant to WARN that Progressive will
be terminating his/her employment and ending on his/her Separation Date, but
only to the extent that the Eligible Employee has not earned wages from
Progressive during such WARN Period.



3.7
An Eligible Employee who receives a separation allowance under this Plan shall
be obligated to repay a portion of that separation allowance if he/she is hired
by a Participating Employer as a regular employee within a period of time
following his/her Separation Date that does not exceed the number of weeks of
Compensation used in computing his/her separation allowance under Section 3.1.
The amount of the repayment shall equal the difference between (a) the total
separation allowance paid to the Eligible Employee and (b) the total separation
allowance paid to the Eligible Employee multiplied by a fraction, the numerator
of which is the number of weeks, rounded to the nearest whole week, beginning on
the Eligible Employee’s Separation Date and ending on his/her rehire date, and
the denominator of which is the total number of weeks of Compensation used in
computing his/her separation allowance under Section 3.1. Repayment shall be
made at such time and in such manner as shall be determined by the Participating
Employer which hires the Eligible Employee, in such Participating Employer’s
sole discretion.





SECTION 4 - CONTINUED WELFARE BENEFITS


4.1
An Eligible Employee who resigns or whose employment has been terminated under
the Plan may elect to continue his/her and his/her dependents' medical, dental
and vision coverages, if any, under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), as further provided in the Applicable
Group Insurance Plan (to the extent he/she and his/her dependents were receiving
such coverages immediately prior to his/her Separation Date), for the period
specified in the Applicable Group Insurance Plan and subject to the terms and
conditions thereof. If an Eligible Employee who is entitled to a separation
allowance under the preceding provisions of this Plan elects to continue his/her
and/or his/her dependents' medical, dental and/or vision coverages under the
Applicable Group Insurance Plan, the Eligible Employee will be entitled to
receive such coverages at the contribution amount set forth in the Applicable
Group Insurance Plan (referred to therein as the “Separation Allowance
Contribution”) for a period not to exceed the lesser of (i) the COBRA continued
coverage period or (ii) the number of weeks of Compensation used in computing
the amount of his/her separation allowance under Section 3.1 above, provided
that the Eligible Employee pays such Separation Allowance Contribution to the
Participating Employer at such times as the Participating Employer shall
specify. Eligible Employees may also qualify for a reduction of the Separation
Allowance Contribution under the American Recovery and Reinvestment Act of 2009.



6

--------------------------------------------------------------------------------







4.2
Notwithstanding the foregoing, if the Company reasonably determines that, as a
result of the continuation of coverage pursuant to this Section 4, Progressive,
an Applicable Group Insurance Plan, or an Eligible Employee could be subject to:
(a) any excise tax for failure to comply with any law applicable to group health
plans; or (b) the taxation of any medical expense reimbursement benefits
provided under an Applicable Group Insurance Plan, the Company shall require an
Eligible Employee to pay the full cost of the continuation of coverage in lieu
of the Separation Allowance Contribution.

 
SECTION 5 - ELIGIBILITY UNDER OTHER PLANS AND AGREEMENTS


5.1
This Plan entirely supersedes and replaces all Other Compensation Agreements
adopted or entered into before May 11, 2017, except (i) with respect to any
Eligible Employee who has incurred a Separation Date prior to May 11, 2017, and
(ii) for any Other Compensation Agreement that (a) has been entered into in
writing between any individual Eligible Employee and a Participating Employer
and (b) is known as of May 11, 2017 to the Chief Human Resources Officer of the
Company. This Plan entirely supersedes and replaces all Other Compensation
Agreements adopted or entered into on or after May 11, 2017 except for any Other
Compensation Agreement between any individual Eligible Employee and a
Participating Employer that is approved by the Compensation Committee of the
Board of Directors of the Company, in which case such agreement shall supersede
and replace this Plan unless otherwise expressly stated therein.





5.2
Each separation allowance payment payable under this Plan to an Eligible
Employee shall be reduced, potentially down to zero, by any amount payable under
any Other Compensation Agreement that has been or is entered into between an ARX
Company and an Eligible Employee.





SECTION 6 - CLAIMS PROCEDURES


6.1
The Company shall establish reasonable procedures under which a claimant, or
his/her duly authorized representative, may present a claim for benefits under
this Plan.



6.2
Unless such claim is allowed in full by the Company, written notice of the
denial shall be furnished to the claimant within ninety (90) days (which may be
extended by a period not to exceed an additional ninety (90) days if special
circumstances so require and written notice to the claimant is given prior to
the expiration of the initial ninety (90) day period describing such
circumstances and indicating the date by which the Company expects to render its
determination) setting forth the following in a manner calculated to be
understood by the claimant:



(i)
The specific reason(s) for the denial;



(ii)
Specific references(s) to any pertinent provision(s) of the Plan or rules
promulgated pursuant thereto on which the denial is based;



(iii)
A description of any additional information or material as may be necessary to
perfect the claim, together with an explanation of why it is necessary;



7

--------------------------------------------------------------------------------





(iv)
A description of the Plan’s claims review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse benefit
determination on review; and



(v)
An explanation of the steps to be taken if the claimant wishes to resubmit
his/her claim for review.



6.3
Within a reasonable period of time after the denial of the claim, but in any
event, not to be more than sixty (60) days thereafter, the claimant or his/her
duly authorized representative may make written application to the Company for a
review of such denial. The claimant or his/her representative, may, upon request
and free of charge, review or receive copies of documents, records and other
information relevant to the claimant’s claim for benefits, and may submit
written comments, documents, records and other information relating to the claim
for benefits.



6.4
If an appeal is timely filed, the Company shall conduct a full and fair review
of the claim and mail or deliver to the claimant its written decision within
sixty (60) days after the claimant's request for review (which may be extended
by a period not to exceed an additional sixty (60) days if special circumstances
or a hearing so require and written notice is given to the claimant prior to the
expiration of the initial sixty (60) day period describing such special
circumstances and indicating the date by which the Company expects to render its
determination). In conducting its review, the Company shall take into account
all comments, documents, records and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Company’s decision on
review shall:



(i)    Be written in a manner calculated to be understood by the claimant;


(ii)    State the specific reason(s) for the decision;


(iii)    Make specific reference to pertinent provision(s) of the Plan;


(iv)
State that the claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and



(v)
Include a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.



6.5
If a period of time is extended, as permitted under Sections 6.2 and 6.4 above,
due to a claimant’s failure to submit information to decide a claim, the period
for making the benefit determination on review shall be tolled from the date on
which the notification of the extension is sent to the claimant until the date
on which the claimant responds to the request for additional information.”





8

--------------------------------------------------------------------------------





SECTION 7 - AMENDMENT AND TERMINATION




7.1
The Company, by action of the Compensation Committee of its Board of Directors,
may amend, modify or terminate the Plan in whole or in part at any time for any
reason without the consent of any Affiliated Company or any employee or other
person; provided, however, that, except for legally required amendments,
modifications and terminations, no such amendment, modification or termination
shall impair the rights of any Eligible Employee who incurs a Separation Date
prior to the date the Company adopts such amendment or modification or approves
such termination.



7.2
Notwithstanding the provisions of Section 7.1, the Company may, by action of its
Chief Legal Officer, modify or amend the Executive Separation Agreement and
General Release at any time in response to developments in applicable law,
without action of the Compensation Committee of its Board of Directors or any
Affiliated Company or any other person.



7.3
Notwithstanding the provisions of Sections 7.1 and 7.2, upon the occurrence of a
Change in Control, neither the Plan nor the Executive Separation Agreement and
General Release may be amended, modified or terminated in a way that impairs or
reduces any of the rights or benefits of any individual who was an Eligible
Employee as of the date such Change in Control occurred until after the third
anniversary of the date such Change in Control occurred.



SECTION 8 - RIGHTS OF SETOFF


8.1
Progressive shall have the unrestricted right and power to set off against, or
recover out of, any payments owed an Eligible Employee or other person under
this Plan, at the time such payments would have otherwise been payable under
this Plan, any amounts owed to Progressive by such Eligible Employee or other
person.



SECTION 9 - FUNDING


9.1
All payments pursuant to this Plan shall be made from Progressive's general
funds and nothing contained herein shall be deemed to require Progressive to,
and Progressive shall not, physically segregate any sums from its general funds,
or create any trust or escrow account, or make any special deposit, in respect
of any amounts payable hereunder.



SECTION 10 - ADMINISTRATION


10.1
The Company shall be the Administrator of this Plan and shall be the “named
fiduciary” within the meaning of Section 402 of the Employee Retirement Income
Security Act of 1974, as amended, and, except as specified elsewhere herein,
shall exercise all rights and duties with respect hereto, including, without
limitation, the right:



(i)
to make and enforce such rules and regulations as are necessary or proper for
the efficient administration of this Plan; and



(ii)
to interpret and construe this Plan and to decide all disputes and other matters
arising hereunder, including but not limited to the right to determine
eligibility for benefits and resolve possible ambiguities, inconsistencies or
omissions. All such rules, interpretations and decisions shall be applied in a
uniform manner to all persons similarly situated.





9

--------------------------------------------------------------------------------





Except as otherwise specifically provided herein, no action or decision taken in
accordance with this Plan by the Company or Progressive shall be relied upon as
a precedent for any similar action or decision under any circumstances.


10.2
It is intended that all amounts payable under this Plan shall be, to the
greatest extent possible, either “short-term deferral” or “separation pay”
within the meaning of Treasury Regulation Sections 1.409A-1(b)(4) and
1.409A-1(b)(9) respectively and, as such, shall be exempt from the application
of Section 409A of the Code. The Plan, the Separation Agreement and General
Release, and any other documents relating to the payment of separation allowance
or the provision of benefits hereunder shall be construed and interpreted in
accordance with such intention. Notwithstanding the foregoing, the Company makes
no representations that any separation allowance payment shall comply with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by an
Eligible Employee on account of noncompliance with Section 409A of the Code.





SECTION 11 - ADOPTION OF THE PLAN BY AFFILIATED COMPANIES


11.1
Adoption with Approval



Any Affiliated Company may adopt and become a party to this Plan with the
consent of the Company and subject to such terms and conditions as the Company
may require or approve.


11.2
Procedure for Adoption



An Affiliated Company may adopt the Plan and become a Participating Employer
hereunder by executing an instrument in writing evidencing such adoption by its
Board of Directors and filing a copy thereof with the Company. Upon approval of
the Affiliated Company's adoption of the Plan by the Company, the Affiliated
Company's adoption of the Plan shall be effective as of the date specified in
said instruments.


11.3
Effect of Adoption



(a)    If there is more than one Participating Employer hereunder, the costs and
expenses in connection with the Plan each year shall be shared by all
Participating Employers in such manner as the Company determines.


(b)    Each Participating Employer, as a condition of continued participation in
this Plan, delegates to the Company the sole power and authority to design,
establish and change the Plan, including, without limitation, the power and
authority to:


(i)    determine the amount of employer and employee contributions


(ii)    consent to the adoption of this Plan by other Affiliated Companies; and


(iii)    amend or terminate the Plan in accordance with Section 7.


(c)    Each Participating Employer, as a condition of continued participation in
this Plan, delegates to the Company the sole power and authority to administer
and operate the Plan as provided in Section 10 of the Plan.




10

--------------------------------------------------------------------------------





11.4
Termination of Adoption



Each Participating Employer may elect separately to withdraw from the Plan, but
amendments may be made only by the Company as provided in Section 7. Any such
withdrawal shall be expressed in an instrument in writing executed by the
withdrawing Participating Employer on order of its Board of Directors and filed
with the Company.


SECTION 12 - EFFECTIVE DATE


12.1
This Plan shall be effective May 11, 2017, but only as to Eligible Employees who
incur Separation Dates on or after such date.





IN WITNESS WHEREOF, the Company has hereunto caused this Amendment and
Restatement to be executed by its duly authorized representative as of the 11th
day of May, 2017.




THE PROGRESSIVE CORPORATION


BY:     


TITLE:








11

--------------------------------------------------------------------------------






EXHIBIT A


EXECUTIVE SEPARATION AGREEMENT AND GENERAL RELEASE


THIS AGREEMENT is entered into by and between you («Name») and Progressive
«PayrollCompany» (“Progressive”), together with its parents, subsidiaries,
affiliates, predecessors, successors and assigns (collectively, with
Progressive, the “Progressive Group”), pursuant to The Progressive Corporation
Executive Separation Allowance Plan (“Plan”).


WHEREAS, your employment with Progressive ended effective «TermDate» (the
“Separation Date”); and


WHEREAS, you desire to receive certain separation allowance benefits under the
Plan; and


WHEREAS, the Plan provides separation allowance benefits only to employees who
sign a Separation Agreement and General Release in the form specified in the
Plan;


NOW, THEREFORE, you and the Progressive Group agree as follows:


1.Final Wages and ETB Payment. Progressive shall pay you for all hours of work
performed and for all credited but unused Earned Time Benefit hours determined
as of your Separation Date in accordance with Progressive’s standard practices.
These payments will be made within thirty (30) days of the Separation Date, or
at such earlier time as may be required by law, regardless of whether you accept
this Agreement.


2.Severance Benefits. In consideration of your acceptance of this Agreement and
subject to your fully meeting your obligations under it, Progressive will
provide you with following severance pay and benefits:


a.
Progressive shall pay you a separation allowance in the total gross amount of
«SepText» Dollars ($«SepNo») (representing «sevwks» weeks of Compensation), less
applicable tax withholding, other legally required deductions and (except to the
extent prohibited by law) amounts due Progressive for any reason. Such
separation allowance shall be paid in a lump sum at the time specified in
Section 3.2 of the Plan and subject to the limitations specified in the Plan.



b.
If you are participating in The Progressive Health, Life and Disability Benefits
Plan (“Group Insurance Plan”), you may elect to continue your and your
dependents’ medical, dental and vision coverages under the Group Insurance Plan
for the periods specified in the Group Insurance Plan, subject to the terms,
conditions and limitations of the Group Insurance Plan. If you elect to continue
any of such coverages, Progressive shall pay the cost of continuing such
coverages for a period not to exceed the number of weeks of Compensation used in
computing the amount of your separation allowance under Paragraph 1 above,
provided that you make payments at such times as and in such manner as
Progressive shall specify equal to the contributions you would have had to make
for those coverages for such period had you continued to receive those coverages
as an active employee during such period, all as determined by Progressive. You
also shall be entitled to the conversion privileges, if any, applicable to your
life insurance and/or other coverages under the Group Insurance Plan.



1

--------------------------------------------------------------------------------





c.
Progressive shall make outplacement services available to you for a period of [
] months, in accordance with Section 2.5 of the Plan.



d.
If you are rehired by Progressive or any other Participating Employer as a
regular employee within a period of time following your Separation Date that
does not exceed the number of weeks of Compensation used in computing your
separation allowance under the Plan, you shall repay to Progressive the amount
specified in Section 3.7 of the Plan at the time and in the manner specified
therein.



e.
[DELETE IF SEPARATION DATE IS AFTER CHANGE OF CONTROL.] You shall not be
entitled to receive the severance pay and benefits described above, and this
Agreement shall be considered null and void, if, at any time prior to payment to
you of a separation allowance, Progressive determines that you have committed a
violation of Progressive’s Code of Business Conduct and Ethics that would have
led Progressive to terminate your employment in accordance with Progressive’s
then current disciplinary practices with respect to the type of violation in
question had you still been actively employed.



3.Effect on Equity Incentives. [If not Qualified Retirement] You acknowledge the
forfeiture of any and all unvested Restricted Equity (whether Restricted Stock
Awards or Restricted Stock Units) awarded to you under The Progressive
Corporation 2010 Equity Incentive Plan and/or The Progressive Corporation 2015
Equity Incentive Plan, in each case as amended (the “Incentive Plans”), except
to the extent stated in any agreement between you and Progressive related to
unvested and outstanding performance-based restricted stock award(s) for which
the Evaluation Period or the Growth Evaluation Period has ended prior to the
Separation Date.  Your rights, if any, under The Progressive Corporation
Executive Deferred Compensation Plan and/or the Incentive Plans (collectively,
the “Executive Compensation Programs”) shall be determined in accordance with
the governing provisions of the Executive Compensation Programs as in effect
from time to time and any agreements entered into thereunder. For purposes of
such Executive Compensation Programs, you shall be considered to have terminated
employment with Progressive on the Separation Date.


[If Qualified Retirement] The termination of your employment shall be deemed to
be a Qualified Retirement as that term is used in The Progressive Corporation
2010 Equity Incentive Plan and/or The Progressive Corporation 2015 Equity
Incentive Plan, in each case as amended (the “Incentive Plans”), and any
Restricted Stock Award Agreement or Restricted Stock Unit Award Agreement
between you and Progressive (the “Stock Agreements”) and you shall enjoy such
rights and be subject to such forfeitures and requirements as are contained in
said Incentive Plans and Stock Agreements in accordance with the Incentive Plans
and Stock Agreements. Your rights, if any, under The Progressive Corporation
Executive Deferred Compensation Plan and/or the Incentive Plans (collectively,
the “Executive Compensation Programs”) shall be determined in accordance with
the governing provisions of the Executive Compensation Programs as in effect
from time to time and any agreements entered into thereunder. For purposes of
such Executive Compensation Programs, the Separation Date shall be your
Qualified Retirement Date.


2

--------------------------------------------------------------------------------









4.Acknowledgment of Full Payment and Status of Benefits. You acknowledge that
the payments described in Paragraph 1 of this Agreement are in complete
satisfaction of any and all wages and payments due to you from the Progressive
Group, whether for services provided or otherwise, through the Separation Date
and that, except as expressly provided under this Agreement, no further
compensation is owed to you. You further acknowledge that, except as expressly
provided in Paragraphs 2(b) and 3 above, your participation in all employee
benefit plans and programs will end as of the Separation Date, in accordance
with the terms of those plans and programs. You acknowledge that you have no
rights under The Progressive Corporation Separation Allowance Plan.


5.Return of Documents and Other Property; Confidentiality; Trade Secrets.


a.
You agree to continue to honor your obligations with respect to confidential
and/or proprietary information belonging to the Progressive Group, including the
Confidentiality Statement to which you agreed upon your hire, if any, and all
applicable policies as set forth in Progressive’s Code of Business Conduct and
Ethics and Workplace Policies. You affirm and represent that you have not taken
or misused any such confidential and/or proprietary information and that you
have returned to Progressive any records containing such confidential and/or
proprietary information and all records that are the Progressive Group’s
property.



b.
Notwithstanding anything in this Agreement to the contrary, you and Progressive
acknowledge that you shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made (i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law. In addition, you shall
not be held criminally or civilly liable under any Federal or State trade secret
law for the disclosure of a trade secret that is made in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Furthermore, in the event you file a lawsuit for retaliation by
Progressive for reporting a suspected violation of law, you may disclose the
trade secret to your attorney and use the trade secret information in the court
proceeding, if you file any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order.



6.Release of Claims. In exchange for separation allowance and benefits provided
to you under this Agreement, to which you would not otherwise be entitled, you,
on your own behalf and on behalf of your heirs, executors, agents,
representatives, administrators, survivors, assigns and anyone claiming by or
through you, hereby release Progressive and the Progressive Group, along with
each of their individual and respective current and former directors, officers,
agents, attorneys and employees in their corporate as well as personal
capacities (collectively, the “Releasees”), from any and all claims,
liabilities, demands, actions, suits and causes of action, whether known or
unknown, that you ever had or now may have against any of the Releasees, both in
law and equity, arising from or relating to (a) your employment with Progressive
and/or any other entity of the Progressive Group and/or (b) work or services you
performed for or on behalf of Progressive or any other entity of the Progressive
Group (collectively, “Claims”). Your released Claims include, without
limitation: claims arising under the Age Discrimination in Employment


3

--------------------------------------------------------------------------------





Act (“ADEA”), the Fair Labor Standards Act, Title VII of the Civil Rights Act of
1964, the Family and Medical Leave Act, the Americans with Disabilities Act, the
National Labor Relations Act, the Uniformed Services Employment and Reemployment
Rights Act and the Employee Retirement Income Security Act of 1974, each as may
be amended; claims arising under state law [, including [recite any desired
state statutes]]; claims for emotional distress and/or mental and/or physical
injury; and any other claims relating in any way to your employment with
Progressive and/or any other entity of the Progressive Group and its
termination.


[If Executive is a California resident, include] You further acknowledge that
you have read and understand California Civil code Section 1542, which reads as
follows:


“A general release does not extend to claims which the creditor does not know or
suspect to exist in «HisHer» favor at the time of executing the release, which
if known by him must have materially affected «HisHer» settlement with the
debtor.”


You hereby waive the provisions and protections of California Civil code Section
1542 and agree that the above release shall apply to all Claims that you ever
had or now may have against the Releasees, regardless of whether you currently
are aware of the Claims or suspect that they exist.


[IF EXECUTIVE IS A RESIDENT OF ANY OTHER STATE REQUIRING RECITAL, INCLUDE
RECITAL.]


7.No Pending or New Claims. You agree that you will not instigate, initiate,
promote or participate in any Claims against Releasees unless required to do so
by law, excepting only such Claim(s) as are permitted under Paragraph 11 below.
In the event that you do so, the Claim(s) shall be dismissed immediately upon
the presentation of this Agreement, and you shall reimburse Releasees for all
legal fees and expenses incurred in defending such Claim(s) and obtaining their
dismissal.


8.Cooperation. You agree to cooperate with the Progressive Group and/or any
entity thereof, as well as any entity operating on its or their behalf, in
response to all reasonable requests relating to your former job duties,
including requests for such information as the location of documents or
information and disclosure of all passwords necessary or desirable to the
Progressive Group’s access of information that you password-protected on the
information systems or the Progressive Group or any entity thereof. You further
agree to cooperate with the Progressive Group and/or any entity thereof, as well
as any entity operating on its or their behalf, in connection with any
investigation or legal proceeding arising out of matters that were under your
responsibility or that were related to, or caused by, your actions.


9.Non-Disparagement. You agree not to disparage the Progressive Group or
Releasees, including by libel or defamation. You may, however, provide truthful
information to any state or federal administrative agency and in response to
formal legal process, such as a subpoena compelling your testimony.


4

--------------------------------------------------------------------------------









10.Non-Admission. You agree and acknowledge that this Agreement is not and shall
not be construed to be, or represented to others as, an admission that Releasees
violated any federal, state or local law or regulation or duty owed to you.


11.Right to Participate in Government Agency Proceedings. Notwithstanding any
term or provision of this Agreement to the contrary (including, but not limited
to, Paragraphs 5, 6, 7, 8 and 9 above), nothing in this Agreement, in
Progressive’s Code of Business Conduct and Ethics and Workplace Policies, or in
any other existing agreements between you and Progressive is intended or shall
be construed to prohibit you, without notice to Progressive, from filing a
charge with, or participating in any investigation or proceeding conducted by,
the U.S. Equal Employment Opportunity Commission (or a comparable local, state
or federal fair employment practices agency) or the U.S. Occupational Safety and
Health Administration, from taking any actions protected by Section 7 of the
National Labor Relations Act, from communicating directly with the Securities
and Exchange Commission regarding any possible securities law violation, or from
communicating with the Occupational Safety and Health Administration regarding a
violation of any law it enforces. You acknowledge and agree, however, that,
except with respect to any award pursuant to 15 U.S.C. § 78u-6 or any award
administered by the U.S. Occupational Safety and Health Administration, this
Agreement fully and finally resolves all monetary matters between you and
Releasees, and you waive any right to monetary damages, attorneys’ fees, costs,
equitable remedies and any other individual relief related to or arising from
any such charge, or any ensuing complaint or lawsuit, filed by you or on your
behalf.


12.     Miscellaneous.


a.
Unless defined herein, all capitalized terms used in this Agreement shall have
the meanings given to them in the Plan. The captions and headings in this
Agreement are for convenience only and do not define or describe the scope or
content of any provision of this Agreement.



b.
This Agreement, together with the Plan and the other documents referenced
herein, constitutes the entire agreement between the parties and supersedes all
prior and contemporaneous oral or written representations, agreements and
understandings relating to your employment, its termination and all related
matters, excluding only, and subject to Paragraph 11, above, (i) your continuing
obligations under Progressive’s Code of Business Conduct and Ethics and any
existing agreements between you and Progressive with respect to Confidential
Information and/or Proprietary Information and (ii) your rights, if any, under
the Executive Compensation Programs and any agreements entered into thereunder.
Any modifications or assignments of this Agreement must be in a writing signed
by you and Progressive’s Chief Legal Officer (or, in the event of a conflict of
interest, Progressive’s Chief Financial Officer) in order to be effective. This
Agreement is subject to the terms, provisions and limitations of the Plan in all
respects.



c.
In the event any provision of this Agreement shall be held to be void, unlawful
or for any reason unenforceable or otherwise at variance with the intentions of
the parties as expressed herein, the remaining portions of the Agreement shall
remain in full force and effect. In the event you breach this Agreement or any
part of it, or fail to perform your obligations under this Agreement, the Plan
or any other



5

--------------------------------------------------------------------------------





agreement relating to your employment that survives this Agreement,
Progressive’s obligations hereunder shall terminate but the Agreement otherwise
shall remain in full force and effect, including your release of Claims. No
waiver of any provision of this Agreement, or the breach thereof, shall be
deemed a waiver of any other provision or breach.


d.
This Agreement may be signed in counterparts, each of which shall be deemed an
original and all of which, taken together, shall constitute the same instrument,
though this Agreement shall be of no force or effect until executed by both you
and Progressive. A wet signature on an electronically transmitted copy of the
Agreement and/or a wet signature transmitted electronically (i.e., a facsimile
or scanned image) shall have the same effect as the original.



e.
This Agreement shall be interpreted, enforced and governed under the laws of the
State of Ohio, in which State the Plan was adopted and is maintained.



13.     [INCLUDE IF EXECUTIVE IS 40 OR OVER AND PART OF GROUP (2 OR MORE)
REORGANIZATION] Group Impact Attachment. In accordance with the provisions of
the Older Workers Benefit Protection Act, attached as Attachment A to this
Agreement is statistical information regarding job titles and ages of the
employees whose employment will and will not be terminated as a result of the
reduction in force as of the date below.


14.     [INCLUDE IF EXECUTIVE IS 40 OR OVER] YOU FURTHER REPRESENT AND
ACKNOWLEDGE:


A.
The only consideration for signing this Agreement is that stated expressly
herein. No person or entity has made other promises or agreements of any kind to
cause you to sign this Agreement.



B.
You fully understand the meaning and intent of this Agreement. You have read the
Agreement carefully, know its contents, understand its terms, their meaning and
their effect upon your rights and duties. You enter into this Agreement
knowingly and voluntarily, agree to all its terms and conditions, understand
their final and binding effect, and sign THIS Agreement as your own free act
with the full intent of releasing Releasees from all claims AS PROVIDED IN THIS
AGREEMENT.



C.
THIS AGREEMENT DOES NOT WAIVE OR RELEASE ANY RIGHTS OR CLAIMS YOU MAY HAVE UNDER
the ADEA THAT ARISE AFTER THE DATE YOU SIGN THIS AGREEMENT.



D.
The consideration provided to you under THIS AGREEMENT is in addition to
anything of value to which you are entitled already.



E.
You have been advised by Progressive to consult with an attorney prior to
executing this Agreement.





6

--------------------------------------------------------------------------------





[INCLUDE IF EXECUTIVE IS 40 OR OVER] IMPORTANT! You have 45 days from receipt of
this Agreement to consider whether to sign it. If you do not meet this deadline,
you will not be eligible for a separation allowance. You may revoke the
Agreement within seven (7) days after signing it, but you must do so by
delivering written notification of such revocation to Progressive’s Chief Legal
Officer at 6300 Wilson Mills Road, Mayfield Village, Ohio, 44143. If you sign
the Agreement within 45 days and do not revoke it, it will become effective
immediately following the expiration of the seven-day revocation period.


[INCLUDE IF EXECUTIVE IS UNDER 40] IMPORTANT! You have 45 days after your
Separation Date within which to sign this Agreement and return it to
Progressive. This Agreement will become effective once you sign it. If you do
not meet this deadline, you will not be eligible for a separation allowance.


Date this Agreement was Given to You


________________________________________


By:    _________________     __________
HR/Manager Initials        Date


                        
PROGRESSIVE «PayrollCompany»




By: ______________________________________


__________________________________________
Printed Name


Title: _____________________________________




I understand this Agreement and enter into it of my own free will. I understand
that Progressive will not be required to provide any severance benefits under
this Agreement until after this Agreement becomes effective.






______________________________        Date: ______________________________
[Name]




7